Citation Nr: 1825072	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-25 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a concussion with residual headaches, to include a traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for vision problems, to include as secondary to the non-service-connected concussion with residual headaches, to include a TBI.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from November 1996 to June 2000.

The claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the concussion claim, the Board finds that a VA addendum medical opinion is needed.  The Veteran was afforded a VA examination in October 2016 and was diagnosed with a TBI.  The VA examiner provided a positive nexus opinion, but then provided a negative nexus opinion in the rationale.  This medical opinion is contradictory.  A VA addendum medical opinion is needed to fairly resolve the Veteran's claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the shin splints claim, the Board finds that a VA examination and medical opinion are needed.  The Veteran has a current diagnosis of shin splints from a VA treatment visit in August 2009.  His service treatment records (STRs) document treatment for shin splints in January 1998 and July 1999.  The Veteran asserts that his shin splints have been present since his active military service.  To date, the Veteran has not been provided a VA examination on this issue.  The Board finds that a VA examination is necessary before this claim can be decided on the merits.  Id.
Regarding the vision claim, the Board finds that a VA examination and medical opinion are needed.  Here, regarding a current diagnosis, the Veteran has reported current vision problems.  His October 1996 military entrance examination documents vision loss and the use of lenses.  Regarding in-service aggravation, his STRs document in-service treatment for the eyes in a January 1999 TBI exam, and document in November 1996, May 1999, June 1999, and July 1999 in-service treatment for his eyes.  The Veteran contends that he has experienced worsening vision loss since his active military service.  Given the foregoing, the Board finds that a remand is necessary in order to afford the Veteran a VA examination and medical opinion to determine whether the Veteran's pre-existing vision loss of his eyes was aggravated by his active military service.  See 38 U.S.C. § 1153 (2012); see generally Horn v. Shinseki, 25 Vet. App. 231 (2012).  

Finally, the AOJ last associated with the Veteran's claims file records of his VA treatment in September 2010.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since September 2010, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Ask the original October 2016 VA examiner (or another appropriate examiner if unavailable) to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of the Veteran's currently diagnosed TBI and migraines.  The entire claims file must be made available to the examiner.

The examiner should render an opinion, consistent with sound medical judgment, clarifying as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's currently diagnosed TBI and migraines are the result of a disease or injury incurred in active military service, to include the in-service January 1999 TBI with head pain, and the in-service treatment for headaches in November 1996 and October 1997.  (NOTE: 
While the October 2016 VA examiner provided a positive nexus opinion, he then provided a negative nexus opinion in the rationale).  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

3.  Arrange to have the Veteran scheduled for a VA examination to address the etiology of his currently diagnosed shin splints.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral shin splints are the result of a disease or injury incurred in or aggravated by his active military service, to include the in-service treatment for shin splints in January 1998 and July 1999.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

4.  Arrange to have the Veteran scheduled for a VA eye examination.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The VA examiner is requested to specifically address the following:

a) State all of the Veteran's current eye diagnoses.

b) For any current diagnoses of vision loss of the eyes, was the pre-existing vision loss clearly and unmistakably (i.e., highest degree of medical certainty) not aggravated beyond the natural progress of the disease by his active military service?

c) For any diagnoses of refractive error of the eyes, is it at least as likely as not (50 percent probability or greater) that there was aggravation of this pre-existing congenital defect during the Veteran's active military service by a superimposed disease or injury, so as to in turn result in an additional disability?

d) For all other eye diagnoses, is it at least as likely as not (50 percent probability or greater) that these conditions had their onset in or are otherwise related to the Veteran's active military service?  

In forming the medical opinions, the examiner is asked to address the Veteran's January 1999 TBI, and the November 1996, May 1999, June 1999, and July 1999 in-service treatment for his eyes.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

